DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-11are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0033467 A1).

Regarding Claim 1, Park discloses a display device comprising:
a plurality of subpixels [e.g., Fig. 1: OLED; Fig. 2: 101] between a line of a first power voltage [e.g., Figs. 1, 2: ELVDD] and a line of a second power voltage [e.g., Figs. 1, 2: ELVSS], 
the plurality of subpixels configured to be supplied with a driving current and to emit light in response to the driving current (e.g., see Paragraphs 23-24); and
a power supply unit [e.g., Figs. 2-4: 400] configured to generate the first power voltage and the second power voltage based on an external input voltage [e.g., Fig. 4: input voltage], 
wherein the power supply unit generates power when the external input voltage corresponds to between a maximum voltage [e.g., Paragraph 34, Table 1: 4.5 V] and a minimum voltage [e.g., Paragraph 34, Table 1: 2.1 V], and 
the power supply unit reduces a voltage difference [e.g., Paragraph 34, Table 1: ELVSS changes from -5.5 V to -3.6 V] between the first power voltage and the second power voltage when the external input voltage corresponds to between a reference voltage [e.g., Paragraph 34, Table 1: 2.5 V] and the minimum voltage;
wherein the reference voltage is higher than the minimum voltage (e.g., see Paragraphs 22-34), and
wherein the power supply unit controls the second power voltage to be changed [e.g., Paragraph 34, Table 1: Vin changes from 4.4 V to 4.0 V] in real time in accordance of a variation of the external input voltage in a first mode [e.g., Paragraph 34, Table 1: a mode when Vin changes from 4.4 V to 4.0 V], and 
e.g., Paragraph 34, Table 1: a period of time until Vin changes to 2.7 V or 2.91+ V] after the second power voltage is changed (e.g., see Paragraphs 32-34).

Park’s Figs. 2-4 embodiment does not appear to expressly disclose a shutdown function, as instantly claimed.
However, Park’s “Description of Related Art” embodiment discloses when the external input voltage [e.g., Paragraph 11: input voltage] is lower than a minimum voltage [e.g., Paragraph 11: a predetermined value], the power supply unit [e.g., Paragraph 11: a booster circuit and an inverter circuit] performs a shutdown function to stop generating power [e.g., Paragraph 11: the booster circuit and the inverter circuit may stop operations].

Park’s embodiments are analogous art because they are from the shared inventive field of power supply units for displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Park’s related art shutdown function with Park’s Figs. 2-4 power supply unit embodiment, so as to prevent a decrease in efficiency when the battery’s input voltage drops below the minimum suitable input voltage of Park’s Table 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time of filing that when Park’s battery is completely drained, the input voltage would inherently drop to zero (which is also lower than the minimum voltage of Park’s Table 1), and the power supply unit would necessarily perform a shutdown function to stop generating power.

Park’s related art shutdown function with Park’s Figs. 2-4 power supply unit embodiment as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding Claim 2, Park discloses the external input voltage comprises battery power (e.g., see Paragraph 27).

Regarding Claim 3, Park discloses when the external input voltage corresponds to between the reference voltage and the minimum voltage, the power supply unit fixes the first power voltage and increases a value of the second power voltage [e.g., Paragraph 34, Table 1: ELVSS changes from -5.5 V to -3.6 V], which is lower than the first power voltage, in order to reduce the voltage difference (e.g., see Paragraphs 29-34).

Regarding Claim 5, Park discloses the power supply unit comprises:
an external voltage detection unit [e.g., Figs. 3-4: 410, 451] configured to compare the reference voltage and the external input voltage and output a comparison result signal [e.g., Fig. 4: signal provided by 410 to 450];
e.g., Fig. 4: 450] configured to output a power setting signal [e.g., Fig. 4: Vref] for generating the second power voltage in accordance with the comparison result signal; and
a power voltage generator [e.g., Fig. 4: 440] configured to receive the power setting signal, and generate and output the second power voltage of a first voltage level [e.g., Paragraph 34, Table 1: -5.1 V] or a second voltage level [e.g., Paragraph 34, Table 1: -3.6 V] higher than the first level.

Regarding Claim 6, Park discloses the external voltage detection unit comprises a comparator configured to output a first [e.g., Paragraph 34, Table 1: Vref-3] or second signal [e.g., Paragraph 34, Table 1: Vref+1] depending on a result of comparison between the reference voltage and the external input voltage.

Regarding Claim 7, Park discloses when the reference voltage is lower than the external input voltage, the control signal generator outputs a power setting signal [e.g., Paragraph 34, Table 1: Vref=Vref-3] for generating the second power voltage of the first voltage level [e.g., Paragraph 34, Table 1: -5.1 V].

Regarding Claim 8, Park discloses when the reference voltage is higher than the external input voltage, the control signal outputs the power setting signal for generating the second power voltage of the second voltage level [e.g., Paragraph 34, Table 1: -3.6 V].

Regarding Claim 9, Park discloses the control signal generator is further configured to: 
e.g., see Paragraphs 32-34); and 
in the second mode [e.g., Paragraph 34, Table 1: mode when Vin changes from 4.0 V to 2.8 V], control the second power voltage to be maintained for the specific period of time after the second power voltage is changed (e.g., see Paragraphs 32-34).

Regarding Claim 10, this claim is rejected by the reasoning applied in rejecting claims 1 and 9; furthermore, Park discloses checking whether an external input voltage [e.g., Fig. 4: input voltage] corresponds to between a maximum voltage [e.g., Paragraph 34, Table 1: 4.5 V] and a minimum voltage [e.g., Paragraph 34, Table 1: 2.1 V]; and
checking whether the external input voltage corresponds to between a reference voltage [e.g., Paragraph 34, Table 1: 2.5 V] and the minimum voltage (e.g., see Paragraphs 22-34).

Regarding Claim 11, this claim is rejected by the reasoning applied in rejecting claim 3. 

Response to Arguments
Applicant's arguments filed on 16 November 2021 have been fully considered but they are not persuasive.

The Applicant contends, “in Park, the change or maintenance of ELVSS is merely determined in response to a level of the input voltage, and is NOT “continuously performed” according to the “mode setting” by a user or system as in the embodied invention” (see Page 7 of the Response filed on 16 November 2021). However, the Office respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “continuously performed” according to the “mode setting” by a user or system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Park discloses in a first mode [e.g., Paragraph 34, Table 1: a mode when Vin changes from 4.4 V to 4.0 V], controlling the second power voltage [e.g., Figs. 1, 2, Table 1: ELVSS] to be changed in real time in accordance of the variation of the external input voltage [e.g., Fig. 4: input voltage, Table 1: Vin] (e.g., see Paragraphs 32-34). 

The Applicant contends, “in Park, ELVSS is input voltage, and Park’s ELVSS is NOT maintained for a “specific time (Tset)” as in the normal mode of the embodied invention” (see Page 8 of the Response filed on 16 November 2021). However, the Office respectfully disagrees.

Park discloses in a second mode [e.g., Paragraph 34, Table 1: mode when Vin changes from 4.0 V to 2.8 V], controlling the second power voltage to be maintained for a specific period of time [e.g., Paragraph 34, Table 1: a period of time until Vin changes to 2.7 V or 2.91+ V] after the second power voltage is changed (e.g., see Paragraphs 32-34).

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Although the RCE filed 16 November 2021 includes claim amendments, all of the claims are rejected with the same prior art applied in the Final Office action mailed 17 August 2021. 
MPEP 706.07(b) states that the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the “same invention” claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114. 
Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and anticipation (e.g., see MPEP 2301.03). The finality of the Office action is therefore proper because (A) all of the claims are patentably indistinct to the claims prior to the RCE filing (same invention), and (B) 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Jeff Piziali/
Primary Examiner, Art Unit 2628
1 December 2021